[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION NO. 116
The defendant is to pay the plaintiff the sum of $125 as child support retroactive to May 13, 1995. This sum is within 15 percent of the amount established by the Child Support Guidelines.
The court finds that Connecticut General Statutes, Sec. 52-50
speaks only to retroactive modifications and is inapplicable to the issue at hand as this motion seeks an initial order of support. CT Page 8127
Leheny, J.